DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/24/2022.  Claim 11 has been canceled. Claims 1-3,5,8-10, 12, and 15-18 have been amended.  Claim 21 has been newly added. Therefore, Claims 1-10 and 12-21 are pending and have been addressed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 1, a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 15, a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – see claim 8. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 8 and 15 recites:
“associating the collected information with corresponding images;”, “analyzing the collected information to determine a plurality of characteristics associated with a set of  postal mail addressed to a first recipient;”, “determining, with the application of a machine-learning algorithm, a set of patterns in the set of postal mail based on the plurality of characteristics, the set of patterns indicative of normal postal mail patterns;”, “identifying an anomalous piece of mail in the set of postal mail based on the identified set of patterns;”, “responsive to the identified anomalous piece of mail causing a threshold count of anomalies to be exceeded, performing at least one action;”
The limitations above demonstrate the independent claims are directed toward the abstract idea of screening postal mail which are concepts that encompass mental processes (i.e., observations, evaluations, judgments, and opinions) and certain methods of organizing human activity, fundamental principles or practices (i.e. mitigating risk).  See MPEP 2106.04 II
The Applicant’s Specification in at least [0014] discloses according to the techniques for forming an assessment of postal mail described herein, the scanned images are obtained from the USPS for further analysis and evaluation to form the assessment. Postal mail, even just based on an analysis of the exterior of letters over time, can provide insights into a person's interactions, interests, relationships, and potential threats. Over time, changes in the type and frequency of postal mail can imply changes in finances, interpersonal relationships, and mental status. Anomalies to normal postal mail can be indicators of potential financial fraud or manipulation as well as potential mental health issues.
As such, the limitations of associating, analyzing, determining, identifying, and performing describe a series of steps for analyzing postal mail and preventing delivery or alerting an entity when anomalies exceed a threshold count.  Furthermore, with the exception of generic computer implemented steps there is nothing in the claims that preclude them from being performed by a human, mentally, or with pen and paper. Also, the series of steps describe activities for screening postal mail which pertain to fundamental practices or principles such as mitigating risk prior to delivery of the postal mail.  As such, all of these limitations recited in the independent claims are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a mail history storage location “, “a structured database”, “a computer program product”, “a processor”, “at least one computer”, “a system” – see claims 1, 8, and 15 is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
	The other additional elements of: “storing digital images of postal mail in a mail history storage location; collecting information from the stored digital images, the information including sender data, recipient data, timestamps, and other text data in the images;” add insignificant extra solution to the judicial exception, i.e., (data gathering), as discussed in MPEP 2106.05 (g).
The other additional element of: “a method for forming an assessment of postal mail” is merely indicating a field of user or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a mail history storage location “, “a structured database”, “a computer program product”, “a processor”, “at least one computer”, “a system” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
The other additional elements of: “storing digital images of postal mail in a mail history storage location; collecting information from the stored digital images, the information including sender data, recipient data, timestamps, and other text data in the images;” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the, the Symantec, TLI Communications, and Content Extraction and Transmission, LLC v. Wells Fargo Bank court decisions cited in MPEP 2106.05 (d)(II) indicated that “receiving or transmitting data over a network” and “electronically scanning or extracting data from a physical document” are well-understood, routine, conventional functions when claimed in a merely generic manner.  Thus, the conclusion that the “storing” and “collecting” steps is/are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.  Therefore, the analysis concludes the claims are ineligible at Step 2B.
9.	Claims 2-7, 9-10, 12-14, and 16-20 are dependent of claims 1, 8 and 15. 
Claims 2, 9, and 17 recite “wherein the first recipient is identified in a target group, and the threshold count of anomalies indicates a fraud assessment”, Claims 3, 10, and 16 recite “wherein the at least one action is preventing delivery of one or more pieces of postal mail identified as anomalous.”, Claim 4 recites “wherein the action is providing a notification to at least one entity.”, Claims 5, 12, and 18 recite “wherein the threshold count of anomalies indicates a status assessment of the recipient.”, Claims 6, 13, and 19 recite “wherein the status assessment is associated with a health of the recipient”, and Claims 7, 14, and 20 recite “wherein the status assessment is associated with an event associated with the recipient”,  Claim 21 recites wherein the images of postal mail are scanned images of exteriors of the postal mail.”  all serve to further describe the data and/or information recited in the abstract idea.  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-4, 8-10, 15-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolston (US 2003/0169900 A1).

With respect to claims 1, 8, and 15, Woolston discloses 
a method, computer program product, and system for forming an assessment of postal mail (¶ 0001, 0008: discloses a method and system for the detection and tracking of categorized mail pieces to help improve the security of mail in the postal environment.), 
the system comprising at least one computer including a processor (Fig.1) configured to perform the method comprising: 
storing digital images of postal mail in a mail history storage location (¶ 0020, 0035-0036, 0044: discloses the image capture system 20 captures the information appearing on each mail piece.); 
collecting information from the stored digital images (¶ 0021: discloses the information includes), the information including sender data (¶ 0021: discloses individual names in return address), recipient data (¶ 0021: discloses mail recipient names and addresses), timestamps (¶ 0058: disclose time piece entered the system), and other text data in the images (¶ 0021: discloses mail piece features.);
associating the collected information with corresponding images in a structured database (¶ 0011, 0043-0044: discloses database system 30 serves as a collection point for the images and all information known about the pieces including any tag or other information about the mail pieces generated by the evaluation system.); 
analyzing the collected information to determine a plurality of characteristics associated with a set of  postal mail addressed to a first recipient (¶ 0011, 0046-0048,0054: discloses translates the image of a mail piece into attributes that constitute characteristics that can be analyzed against a set of pre-selected rules that describe image and address attributes to watch for.  One day the system may be looking for mail from a certain return address and the next day the system may be looking for mail with block lettering in the destination address and a certain mail piece size.);
determining, with the application of a machine-learning algorithm (¶ 0049: discloses the “blackbox” system 60 executes proprietary algorithms that analyze the image(s) and outputs codes), a set of patterns in the set of postal mail based on the plurality of characteristics, the set of patterns indicative of normal postal mail patterns (¶ 0047, 0049, 0054: discloses employing address recognition and other pattern recognition techniques to determine attributes of each mail piece.  Every address and every mail piece image can be reduced to a set of signature features that describe the address and piece formation. The set of features can be utilized to determine if the address or mail piece formation matches a signature in a watch list of particular signatures.); 
identifying an anomalous piece of mail in the set of postal mail based on the identified set of patterns (¶ 0008, 0047, 0049: discloses using watch rules 44 that describe image and address attributes to watch for.  If an image contains the requisite attributes, the mail piece producing the image and attributes are flagged. The present invention screens mail brought into a mail processing center for certain mail piece characteristics and/or inconsistencies in the mail pieces.);
responsive to the identified anomalous piece of mail causing a threshold count of anomalies to be exceeded, performing at least one action. (¶ 0009, 0043: discloses high threshold images can be routed via the local area network to a human analyst for final analysis and decisions about intercepting a mail piece. The present invention provides a process and system for monitoring mail pieces and detecting “watch” characteristics in mail pieces before they can be released for delivery.)

With respect to claims 2, 9, and 17, Woolston discloses the method, computer program product, and system, wherein:
the first recipient is identified in a target group (¶ 0021, 0024, 0037, 0056: discloses performing targeted name recognition functions on mail recipients.); and 
the threshold count of anomalies indicates a fraud assessment. (¶ 0036, 0043, 0056: discloses images are stored for threat detection, analysis, and subsequent investigation…high threshold images can be routed for final analysis and decisions about intercepting a mail piece)

With respect to claims 3, 10, and 16, Woolston discloses the method, computer program product, and system, 
wherein the at least one action is preventing delivery of one or more pieces of postal mail identified as anomalous. (¶ 0008-0009, 0020-0021, 0056: discloses signaling an alarm if any of the predefined watch rules are satisfied…the present invention addresses evaluating incoming mail for inconsistencies in the mail pieces and allows a mail center operator to screen outgoing and incoming mail to detect certain characteristics of mail pieces before they are released for delivery.)  

With respect to claim 4, Woolston discloses the method according to claim 2, 
wherein the action is providing a notification to at least one entity. (¶ 0009, 0043: discloses high threshold images can be routed via the local area network to a human analyst for final analysis and decisions about intercepting a mail piece. The present invention provides a process and system for monitoring mail pieces and detecting “watch” characteristics in mail pieces before they can be released for delivery.)

With respect to claim 21, Woolston discloses the computer-implemented method of claim 1, 
wherein the images of postal mail are scanned images of exteriors of the postal mail. (¶ 0035, 0054, 0058: discloses the image capture system 20 comprising generally a camera and a computer system captures “the information appearing on each mail piece”. Features that may be of interest in determining watch mail pieces include “envelope contrast”, uniformity of the envelope background, “presence of special markings”, characteristics of handprint/machine print including font style, writing type, size of characters, spacing characters.)

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim(s) 5-7, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolston (US 2003/0169900 A1) in view of Logan (US 2016/0337360 A1)

With respect to claims 5, 12, and 18, Woolston discloses the method, computer program product, and system, 
wherein the threshold count of anomalies (¶ 0022, 0043, 0047-0048: discloses images that meet certain threshold requirements with respect to watch characteristics may be routed for additional analysis.)
 Woolston does not explicitly discloses the limitation of indicates a status assessment of the recipient.
Logan which is in the same field of endeavor as the claimed invention is related to postal mail delivery. (¶ 0003)
indicates a status assessment of the recipient (¶ 0042: discloses when a piece of postal mail 10 is received it is determined if the addressee is an inmate capable of receiving scanned mail.  If the addressee is not capable of receiving mail for example because the inmate was transferred prior to the date of receipt the mail is marked return to sender.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold requirement and watch characteristics of Woolston to include indicates a status assessment of the recipient, as taught by Logan to achieve the claimed invention. As disclosed by Logan, the motivation for the combination to allow staff to determine if the postal mail may be accessed by the intended recipient inmate. (¶ 0005-0006)

With respect to claims 6, 13, and 19, the combination of Woolston and Logan discloses the method, computer program product, and system, 
wherein the status assessment is associated with a health of the recipient. (¶ 0042: Logan discloses it is determined if the addressee is not capable of receiving mail because the inmate was transferred prior to the date of receipt.)

With respect to claims 7, 14, and 20, the combination of Woolston and Logan discloses the method, computer program product, and system, 
wherein the status assessment is associated with an event associated with the recipient. (¶ 0042: Logan discloses it is determined the addressee is not capable of receiving mail because the inmate was released)

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “The Current Office Action rejects claims 1-10 and 12-20 on the grounds of 35 USC 101, non-patent-eligible subject matter. It is respectfully submitted that the claims 1-10 and 12-20 have been amended to be clearly directed to patent-eligible subject matter. For example, claim 1, as amended, recites collecting and storing digital images and related information in a structured database and analysis of the collected information using a machine-learning algorithm to identify patterns in the stored data so that anomalous pieces of mail may be identified. These steps cannot practically be performed in the human mind. Accordingly, claims 1-10 and 12-20, as-amended, are not directed to the abstract idea of mental processes and are allowable under the standards of 35 USC 101.”  The Examiner respectfully disagrees.
	The previous subject matter eligibility analysis has been updated in view of the amendments and the remarks in regards to the previous rejections of record are unpersuasive.  For instance, section 2106.04(a)(2) of the MPEP indicates claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  Also, this section of the MPEP indicates claims can recite a mental process even if they are claimed as being performed on a computer. As such, the collecting and storing of digital images adds insignificant pre-solution activity to claim 1 such as mere data gathering. The subsequent steps of analysis of postal mail using a machine learning algorithm may be reasonably characterized as performing a mental process in a computer environment.  Applicant’s remarks rely upon the judicial exception alone and fail to explain how the limitations of the claim integrate the judicial exception into a practical application or provide an inventive concept.


With Respect to Rejections Under 35 USC 103
Applicant’s arguments and amendments with respect to claim(s) 1-10, 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629              

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629